Case 0:20-cv-62338-RS Document 1 Entered on FLSD Docket 11/17/2020 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No: ________________________

 KRISTIN ROARK,
        Plaintiff,
 v.
 PETRO SERVICES, INC
 d/b/a SHELL GAS STATION

        Defendant.
 _________________________________/


                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, KRISTIN ROARK, by and through her undersigned counsel, sues the Defendant,

 PETRO SERVICES INC d/b/a SHELL GAS STATION, and alleges as follows:

                                 JURISDICTION AND VENUE

        1.       This is an action for damages and to remedy violations of the rights of MS.

 ROARK under Title VII of the Civil Rights Act of 1964, as amended (“Title VII”), and the Florida

 Civil Rights Act of 1992, as amended (“Chapter 760”), to redress injuries done to her by the

 Defendant, PETRO SERVICES d/b/a SHELL GAS STATION (“Defendant”).

        2.      The unlawful acts which gave rise to this Complaint occurred within Broward

 County, Florida during the Plaintiff’s employment with Defendant, making venue proper in this

 District pursuant to 28 U.S.C. § 1391.

                                              PARTIES

        3.      At all times material hereto, Plaintiff has been a citizen and resident of Broward

 County Florida and is otherwise sui juris.

                                                 1
Case 0:20-cv-62338-RS Document 1 Entered on FLSD Docket 11/17/2020 Page 2 of 10




        4.      At the relevant time, Plaintiff was a lesbian female, and, as such, Plaintiff is a

 member of a protected class under Title VII of the Civil Rights Act of 1964, as amended (“Title

 VII”), and the Florida Civil Rights Act of 1992, as amended (“FCRA”), because the terms,

 conditions, and privileges of her employment were altered because of her gender and sexual

 orientation.

        5.      Defendant is not a government agency. At all times material hereto, Defendant was

 Plaintiff’s employer as defined by law.

        6.      Defendant has, at all times material hereto, employed 15 or more employees for

 each working day in each of twenty or more calendar weeks in the current or preceding year in

 accordance with Title VII and the FCRA (42 U.S.C. §2000e(b); Fla. Stat. § 760.02(7)).

        7.      Plaintiff has exhausted her administrative remedies by filing a timely charge of

 discrimination against the Defendant with the Equal Employment Opportunity Commission.

        8.      Plaintiff’s charge was filed within 300 days after the first instance of discrimination

 occurred.

        9.      Plaintiff was issued a Notice of Right to Sue on August 19, 2020. This suit is filed

 in accordance with that Notice and within the applicable ninety (90) day time limitation (a copy of

 the Notice is attached hereto as Exhibit “A”).

        10.     The Florida Commission on Human Relations did not issue a finding on Plaintiff’s

 charge within 180 days of the filing of said charge.

                 GENERAL ALLEGATIONS COMMON TO ALL COUNTS

        11.     Plaintiff worked for Defendant as a customer service representative from

 November 2018 until she was unlawfully terminated on September 13, 2019.




                                                  2
Case 0:20-cv-62338-RS Document 1 Entered on FLSD Docket 11/17/2020 Page 3 of 10




         12.     As a customer service representative, Plaintiff’s primary duties and responsibilities

 included cleaning, assisting customers, stocking shelves, and working the cash register.

         13.     Plaintiff was qualified for her position as a customer service representative in that

 she had experience as a customer service representative and/or she had all necessary training to

 perform her job duties and responsibilities.

         14.     From the start of her employment with Defendant, Plaintiff dealt with

 discriminatory and harassing behavior from her co-workers. Plaintiff’s coworkers called her

 names and mocked her sexual orientation. Plaintiff complained to Balene, store manager, on

 several occasions but Balene failed and refused to take any action.

         15.     Things escalated when, on September 10, 2019, the Defendant discriminated

 against the Plaintiff based on her gender and sexual orientation.

         16.     As the Plaintiff was putting ice in the soda machine, Juanny, the heterosexual

 female deli manager, pulled the Plaintiff’s pants down to her ankles.

         17.     When co-workers asked Juanny why she pulled down Plaintiff’s pants, Juanny said,

 “I did it because Kristin dresses like a nigger.” Rhonda said, “you cannot use that word.” The

 Plaintiff was still in the back of the store fixing her clothes.

         18.     When Brian, assistant manager, returned to the store later that day, the Plaintiff told

 Brian about the incident. He said, “I don’t know how to handle this.” Brian then called Balene,

 store manager. Balene reviewed the video footage of the incident and spoke with Plaintiff to obtain

 her accounting of events. When Plaintiff told Balene that she was embarrassed, Balene responded,

 “Juanny was just playing.” The Plaintiff objected to Balene’s dismissive response.               After

 concluding her shift, Plaintiff attempted to contact corporate but was unable to reach anyone.




                                                    3
Case 0:20-cv-62338-RS Document 1 Entered on FLSD Docket 11/17/2020 Page 4 of 10




        19.     On September 13, 2019, Trent Turner, area manager, told Plaintiff that he would

 do his own investigation and call the Plaintiff back. The Plaintiff went to work as scheduled.

 During her shift, Plaintiff approached Balene in order to hand her a grievance report, but Balene

 refused to accept the report. Instead, Balene terminated Plaintiff.

        20.     Plaintiff has engaged the undersigned attorney to prosecute her claims and is

 entitled to recover her attorney’s fees from Defendant pursuant to statute.

      COUNT I: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                     (Discrimination on the Basis of Gender)

        21.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 20,

 inclusive, as though same were fully re-written here.

        22.     Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, §§703(a),

 706(a), and 706(g) for damages caused by Defendant’s unlawful employment practices committed

 against Plaintiff because Plaintiff was discriminated on the basis of her gender, lesbian female.

        23.     Juanny, manager, Brian, assistant manager, Balene, store manager, and Trent

 Turner, area manager, at all times relevant, were acting within the course and scope of their

 employment for Defendant.

        24.     Because Plaintiff is a lesbian female, she was discriminated against by management

 and the Defendant refused to take any action to prevent the discrimination.

        25.     Because Plaintiff is a lesbian female, Juanny pulled down the Plaintiff’s pants in an

 attempt to humiliate her.

        26.     Because Plaintiff is a lesbian female, Juanny called Plaintiff names and harassed

 her about her sexual orientation.

        27.     Because Plaintiff is a lesbian female, Balene did not take her concerns seriously

 and did nothing to reprimand Juanny for her discriminatory behavior.

                                                  4
Case 0:20-cv-62338-RS Document 1 Entered on FLSD Docket 11/17/2020 Page 5 of 10




        28.     Upon information and belief, heterosexual female employees are not treated in this

 manner.

        29.     Defendant engaged in unlawful employment practices in violation of Section

 703(a)(1) of Title VII, 42 USC §2000e2(a)(1) which resulted in Plaintiff, KRISTIN ROARK,

 being discriminated against.

        30.     Plaintiff is entitled to such affirmative relief as may be appropriate, including but

 not limited to, lost wages, benefits, and compensation for emotional distress pursuant to the

 provisions of Title VII of the Civil Rights Act of 1964, §706(g).

        31.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

 done with malice, and with disregard for her protected rights under Title VII of the Civil Rights

 Act of 1964. Defendant, by and through its officers, and/or supervisors, authorized, condoned,

 and/or ratified the unlawful conduct of its employees. Therefore, Plaintiff is also entitled to

 punitive damages from Defendant in an amount to be determined at trial.

        WHEREFORE, Plaintiff hereby requests that this Honorable Court grant Plaintiff

 judgment against Defendant to compensate her for past and future pecuniary losses, including back

 pay, front pay, injury to her professional reputation, punitive damages, and emotional pain and

 suffering caused by Defendant’s discriminatory treatment in an amount to be determined at trial

 and in accordance with The Civil Rights Act of 1964, §706(g); attorney’s fees, costs, together with

 interest thereon, and such other relief as the Court deems just and appropriate.

        COUNT II: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                       (Discrimination on the Basis of Gender)

        32.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 20,

 inclusive, as though same were fully re-written here.




                                                  5
Case 0:20-cv-62338-RS Document 1 Entered on FLSD Docket 11/17/2020 Page 6 of 10




         33.     The FCRA forbids discrimination on the basis of race, color, religion, sex,

 pregnancy, national origin, age, handicap, or marital status and thereby to protect their interest in

 personal dignity, to make available to the state their full productive capacities, to secure the state

 against domestic strife and unrest, to preserve the public safety, health, and general welfare, and

 to promote the interests, rights, and privileges of individuals within the state.

         34.     Plaintiff is a lesbian female, and therefore a member of a protected class.

         35.     Juanny, manager, Brian, assistant manager, Balene, store manager, and Trent

 Turner, area manager, at all times relevant, were acting within the course and scope of their

 employment for Defendant.

         36.     Because Plaintiff is a lesbian female, she was discriminated against by management

 and the Defendant refused to take any action to prevent the discrimination.

         37.     Because Plaintiff is a lesbian female, Juanny pulled down the Plaintiff’s pants in an

 attempt to humiliate her.

         38.     Because Plaintiff is a lesbian female, Juanny called the Plaintiff names and mocked

 her sexual orientation

         39.     Because Plaintiff is a lesbian female, Balene did not take her concerns seriously

 and did nothing to reprimand Juanny for her discriminatory behavior.

         40.     Upon information and belief, heterosexual female employees are not treated in this

 manner.

         41.     At all relevant and material times, Defendant failed to comply with the FCRA.

         42.     The discrimination of Plaintiff by Defendant was caused by Defendant being aware

 that Plaintiff is a lesbian female.




                                                   6
Case 0:20-cv-62338-RS Document 1 Entered on FLSD Docket 11/17/2020 Page 7 of 10




        43.     At all times relevant, including at the time of the unlawful and discriminatory

 treatment, Defendant was aware that Plaintiff was a lesbian female.

        44.     At the time of the unlawful discrimination, Plaintiff did perform and excel at the

 performance of the essential functions assigned to her by the Defendant.

        45.     The failure of Defendant to adhere to the mandates of the FCRA was willful and its

 violations of the provisions of the FCRA were willful.

        46.     Defendant, through its practices and policies as an employer, willfully, and with

 malicious or reckless disregard of Plaintiff’s protected rights, discriminated against Plaintiff on

 account of her being a lesbian female in violation of the FCRA with respect to its decision to treat

 Plaintiff differently from other employees.

        47.     Defendant’s treatment of Plaintiff was directly and proximately caused by

 Defendant’s unjustified discrimination against Plaintiff because she is a lesbian female, in

 violation of the FCRA.

        48.     Any allegedly nondiscriminatory reason for the treatment of Plaintiff asserted by

 Defendant is a mere pretext for the actual reasons for the treatment; namely, Plaintiff being a

 lesbian female. Defendant’s actions were malicious and were recklessly indifferent to Plaintiff’s

 rights protecting persons from discrimination due to her gender and sexual orientation. The

 discrimination on the basis of gender and sexual orientation constitutes unlawful discrimination.

        49.     As a direct and proximate result of Defendant’s intentional conduct, Plaintiff has

 suffered serious economic losses, as well as mental pain and suffering.

        WHEREFORE, Plaintiff hereby requests this Court enter judgment against the Defendant

 for all wages and benefits the Plaintiff would have received but for the discrimination, including

 actual damages suffered, compensatory damages under the FCRA for embarrassment, anxiety,



                                                  7
Case 0:20-cv-62338-RS Document 1 Entered on FLSD Docket 11/17/2020 Page 8 of 10




 humiliation, and emotional distress, punitive damages, prejudgment interest attorney’s fees, costs,

 and such other and further relief as this Court deems just and appropriate.

     COUNT III: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                                (Retaliation)

           50.   Plaintiff incorporates herein the allegations contained in paragraphs 1 through 20,

 inclusive, as though same were fully re-written here.

           51.   Plaintiff had the right to voice her grievances that she was being discriminated

 against.

           52.   When Defendant terminated the Plaintiff, it retaliated against her for exercising her

 rights.

           53.   Juanny, manager, Brian, assistant manager, Balene, store manager, and Trent

 Turner, area manager, at all times relevant, were acting within the course and scope of their

 employment for Defendant.

           54.   Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

 not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

 provisions of Title VII of the Civil Rights Act of 1964.

           55.   Plaintiff has engaged the undersigned attorney to prosecute her claim and is entitled

 to recover her attorney’s fees from Defendant pursuant to statute.

           WHEREFORE, Plaintiff hereby requests that this Court: (a) declare that Defendant’s

 termination of Plaintiff was in violation of Title VII of the Civil Rights Act of 1964; (b) grant

 Plaintiff judgment against Defendant to compensate her for past and future pecuniary losses,

 including injury to her professional reputation, and emotional pain and suffering caused by

 Defendant’s termination of Plaintiff in an amount to be determined at trial and in accordance with

 Title VII of the Civil Rights Act of 1964; (c) award Plaintiff pre-judgment and post-judgment

                                                   8
Case 0:20-cv-62338-RS Document 1 Entered on FLSD Docket 11/17/2020 Page 9 of 10




 interest; (d) award Plaintiff compensatory damages as permitted by law; (e) award Plaintiff the

 costs of this action, together with her reasonable attorneys’ fees incurred herein, pursuant to

 statute; and (f) grant Plaintiff such other and further relief as the Court deems appropriate.

           COUNT IV: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                                   (Retaliation)

           56.   Plaintiff incorporates herein the allegations contained in paragraphs 1 through 20

 inclusive, as though same were fully re-written here.

           57.   Plaintiff had the right to voice her grievances that she was being discriminated

 against.

           58.   When Defendant terminated the Plaintiff, it retaliated against her for exercising her

 rights.

           59.   Juanny, manager, Brian, assistant manager, Balene, store manager, and Trent

 Turner, area manager, at all times relevant, were acting within the course and scope of their

 employment for Defendant.

           60.   Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

 not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

 provisions of the FCRA, Chapter 760.

           61.   Plaintiff has engaged the undersigned attorney to prosecute her claim and is entitled

 to recover her attorney’s fees from Defendant pursuant to statute.

                 WHEREFORE, Plaintiff hereby requests that this Court: (a) declare that

 Defendant’s termination of Plaintiff was in violation of the FCRA; (b) grant Plaintiff judgment

 against Defendant to compensate her for past and future pecuniary losses, including injury to her

 professional reputation, and emotional pain and suffering caused by Defendant’s termination of

 Plaintiff in an amount to be determined at trial and in accordance with the FCRA; (c) award

                                                   9
Case 0:20-cv-62338-RS Document 1 Entered on FLSD Docket 11/17/2020 Page 10 of 10




  Plaintiff pre-judgment and post-judgment interest; (d) award Plaintiff compensatory damages as

  permitted by law; (e) award Plaintiff the costs of this action, together with her reasonable attorneys’

  fees incurred herein, pursuant to contract and/or statute; and (f) grant Plaintiff such other and

  further relief as the Court deems appropriate.

                                    DEMAND FOR JURY TRIAL

  Plaintiff demands a trial by jury on all issues so triable.



                                                  Respectfully submitted this 17th day of November,
                                                  2020.

                                                  By: /s/ Michelle Cohen Levy
                                                  Michelle Cohen Levy, FBN 0068514
                                                  The Law Office of Michelle Cohen Levy, P.A.
                                                  4400 N. Federal Highway
                                                  Lighthouse Point, Florida 33064
                                                  P: (954) 651-9196
                                                  Michelle@CohenLevyLegal.com
                                                  Counsel for Plaintiff




                                                    10
